UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6109


LARRY WILLIAMS,

                  Plaintiff - Appellant,

          v.

WARDEN W. THOMPSON; MAJOR NETTLES; LIEUTENANT OWENS, as
shift; CAPTAIN AL COXTE; WARDEN HUNTER; S. JONES, Mail Room
Staff,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:10-cv-02392-MBS)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry   Williams      appeals    the   district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.    § 1983   (2006)   complaint.        We    have

reviewed the record and find no reversible error.                  Accordingly,

although we grant leave to proceed under the Prisoner Litigation

Reform Act, we affirm for the reasons stated by the district

court.     Williams v. Thompson, No. 3:10-cv-02392-MBS (D.S.C. Jan.

14, 2011).      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in   the    materials

before   the    court      and   argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         2